 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 1 of 12 Page ID
                                  #:2245



1
2
3
4
5
6
7                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
8
9    Bureau of Consumer Financial Protection, )
                                              )    Case No.: 8-20-cv-00043-SB-ADS
10                    Plaintiff,              )
                                              )    [PROPOSED] DEFAULT JUDGMENT
11               vs.                          )    AND ORDER AGAINST BILAL
                                              )    ABDELFATTAH A/K/A BELAL
12   Chou Team Realty, LLC, et al.,           )    ABDELFATTAH A/K/A BILL ABDEL
                                              )
13                    Defendants.             )
                                              )
14                                            )
15
16         Plaintiff Bureau of Consumer Financial Protection (“Bureau”)
17   commenced this civil action on January 9, 2020.
18         As relevant here, the Bureau alleged claims under Fair Credit Reporting
19   Act (“FCRA”), 15 U.S.C. § 1681, and the Consumer Financial Protection Act of
20   2010 (“CFPA”), 12 U.S.C. §§ 5531(a), 5536(a)(1)(A), against Defendant Bilal
21   Abdelfattah a/k/a Belal Abdelfattah a/k/a Bill Abdel (“Abdel” or “Defendant”).
22   ECF No. 1. On January 22, 2020, the Bureau served the original Complaint and
23   a Request to Waive Service of Summons on Abdel by delivering copies to his
24   attorney. Through his attorney, Abdel returned the Waiver of Service, which
25   the Bureau filed on January 30, 2020. ECF No. 15. However, thereafter, Abdel
26   did not answer, move to dismiss, or otherwise appear either through counsel or
27   pro se.
28         On April 9, 2020, the Bureau filed an application for the Clerk to enter

                                            1
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 2 of 12 Page ID
                                  #:2246



1    default against Abdel. ECF No. 68. The Clerk entered default against Abdel on
2    April 10, 2020. As of the date of this Order, Abdel has not answered, appeared,
3    or otherwise defended this action.
4            The Bureau filed its First Amended Complaint (“FAC”) on July 10,
5    2020, and then filed the Second Amended Complaint (“SAC”) on August 26,
6    2020. ECF Nos. 117, 141. Those pleadings asserted the same claims against
7    Abdel as the original Complaint.
8            The Bureau filed its Notice of Application and Application for Entry of
9    Default Judgment and Order Against Abdel pursuant to Fed. R. Civ. P. 55(b)(2)
10   and Local Rules 55-1 and 55-2. The Court, having considered the Bureau’s
11   Application, supporting declarations, and the entire record in this matter, finds
12   good cause to grant the relief requested in the Bureau’s Application.
13   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
14                                        FINDINGS
15      1.         After the clerk’s entry of default against a party under Rule 55(a),
16   a court in its discretion may enter a default judgment against that party. Fed. R.
17   Civ. P. 55(b); see Const. Laborers Trust Funds for S. Cal. Admin. v. Cal. Co. v.
18   Anzalone Masonry, Inc., 316 F. Supp. 3d 1192, 1198 (C.D. Cal. 2018). Once
19   default is entered, the complaint’s factual allegations regarding liability are
20   taken as true, while allegations regarding the amount of damages must be
21   proven. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir.
22   1987); Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977) (citing
23   Pope v. United States, 323 U.S. 1 (1944)). Further, here, the money judgment
24   is based on a mathematical calculation based on a statutory penalty regime.
25   Accordingly, default judgment may be entered without a hearing. Cf. Davis v.
26   Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981) (no hearing necessary to award
27   default money judgment where the amount is based on definite figures).
28      2.         This is an action instituted by the Bureau against Abdel under

                                              2
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 3 of 12 Page ID
                                  #:2247



1    FCRA, 15 U.S.C. § 1681b(f), and the CFPA, 12 U.S.C. §§ 5531, 5536(a), based
2    on violations of FCRA. With respect to Abdel, the SAC seeks permanent
3    injunctive relief and civil money penalties. The Bureau has the authority to
4    seek this relief. 12 U.S.C. § 5565.
5       3.        This Court has subject-matter jurisdiction over this action because
6    it was brought under federal consumer financial law, 12 U.S.C. § 5565(a)(1),
7    presents a federal question, 28 U.S.C. § 1331, and the plaintiff is an agency of
8    the United States, 28 U.S.C. § 1345. Venue is proper in this district because
9    Abdel is located, resides, or does business in this district. 12 U.S.C. § 5564(f).
10      4.        Abdel waived formal service of process and, thus, has been
11   properly served.
12      5.        Abdel failed to answer or otherwise defend this action.
13      6.        The Clerk of Court properly entered default against Abdel on April
14   10, 2020.
15      7.        Because Abdel was in default, and because the FAC and the SAC
16   asserted the same claims against him as the original Complaint, the Bureau was
17   not required to serve the FAC and the SAC on Abdel. See Fed. R. Civ. P.
18   5(a)(2).
19      8.        Abdel, an individual, is not a minor, incompetent person, or current
20   member of the military service.
21      9.        The SAC states claims upon which relief can be granted.
22      10.       Because of Abdel’s default, the allegations in the SAC are taken as
23   true as against him.
24      11.       The seven factors set forth in Eitel v. McCool, 782 F.2d 1470,
25   1471–72 (9th Cir. 1986), weigh in favor of a judgment of default against Abdel.
26      12.       Because the money judgment here is capable of ascertainment
27   from definite figures contained in the documentary evidence and affidavits
28   submitted by the Bureau, the Court need not hold a hearing prior to entering

                                              3
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 4 of 12 Page ID
                                  #:2248



1    default judgment. Davis, 650 F.2d at 1161.
2       13.       Judgment is entered against Abdel in favor of the Bureau, on
3    Counts I and XI.
4       14.       The SAC seeks (1) a permanent injunction to prevent future
5    violations of FCRA and the CFPA; and (2) a civil money penalty. This Court is
6    empowered to order these forms of relief under Section 1055 of the CFPA, 12
7    U.S.C. § 5565. Moreover, it is within this Court’s discretion to enter injunctive
8    and monetary relief at this stage, without holding an evidentiary hearing.
9    Davis, 650 F.2d at 1161.
10      15.       The Bureau is entitled to an Order imposing a permanent
11   injunction and requiring Abdel to pay a civil money penalty in the amount of
12   $5,000,000 under the CFPA.
13      16.       This action and the relief awarded herein are in addition to, and not
14   in lieu of, other remedies as may be provided by law, including both civil and
15   criminal remedies.
16      17.       Entry of this Order is in the public interest.
17                                    DEFINITIONS
18      18.       The following definitions apply to this Order:
19                a. “Assisting Others” includes, but is not limited to:
20                         i.   formulating or providing, or arranging for the
21                              formulation or provision of, any advertising or
22                              marketing material, including, but not limited to, any
23                              telephone sales script, direct mail solicitation, or the
24                              text of any Internet website, email, or other electronic
25                              communication;
26                        ii.   providing names of, or contributing to the generation
27                              of, potential customers;
28

                                              4
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 5 of 12 Page ID
                                  #:2249



1                     iii.   participating in or providing services related to the
2                            offering, sale, or servicing of a product, or the
3                            collection of payments for a product; and
4                     iv.    acting or serving as an owner, officer, director,
5                            manager, or principal of any entity.
6               b. “Bureau” means the Bureau of Consumer Financial Protection.
7               c. “Consumer Report” means a “consumer report,” as that term is
8                  defined in Section 603(d) of FCRA, 15 U.S.C. § 1681a(d).
9               d. “Consumer Reporting Agency” means a “consumer reporting
10                 agency,” as that term is defined in Section 603(f) of FCRA, 15
11                 U.S.C. § 1681a(f).
12              e. “Debt-Relief Service” means any product, service, plan, or
13                 program represented, directly or by implication, to renegotiate,
14                 settle, or in any way alter the terms of payment or other terms
15                 of the debt, including but not limited to a student loan debt,
16                 mortgage loan debt, credit card debt, or tax debt or obligation,
17                 between a person and one or more creditors or debt collectors,
18                 including, but not limited to, a reduction in the balance,
19                 interest rate, or fees owed by a person to a creditor or debt
20                 collector.
21              f. “Defendant” or “Abdel” means Bilal Abdelfattah, also known
22                 as Belal Abdelfattah and as Bill Abdel, and any other names by
23                 which he may be known.
24              g. “Effective Date” means the date on which the Order is entered.
25              h. “Enforcement Director” means the Assistant Director of the
26                 Office of Enforcement for the Bureau of Consumer Financial
27                 Protection, or his or her delegate.
28

                                           5
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 6 of 12 Page ID
                                  #:2250



1                    i. “Prescreened Consumer Reports” means Consumer Reports
2                       relating to consumers furnished by a Consumer Reporting
3                       Agency in connection with credit or insurance transactions that
4                       are not initiated by the consumers, pursuant to 15 U.S.C.
5                       § 1681b(c).
6                    j. “Related Consumer Action” means a private action by or on
7                       behalf of one or more consumers or an enforcement action by
8                       another governmental agency brought against Abdel based on
9                       substantially the same facts as described in the Amended
10                      Complaint.
11                   k. “Student Loan Debt Relief Companies” means Docu Prep
12                      Center, Inc., d/b/a DocuPrep Center, d/b/a Certified Document
13                      Center; Document Preparation Services, LP, d/b/a DocuPrep
14                      Center, d/b/a Certified Document Center; Certified Doc Prep,
15                      Inc.; Certified Doc Prep Services, LP; Assure Direct Services,
16                      Inc.; Assure Direct Services, LP; Direct Document Solutions,
17                      Inc.; Direct Document Solutions, LP; Secure Preparation
18                      Services, Inc.; Secure Preparation Services, LP, and their
19                      successors and assigns, individually, collectively, or in any
20                      combination.
21                                         ORDER
22                                             I.
23          Permanent Ban on Offering or Providing Debt-Relief Services
24   IT IS ORDERED that:
25         19.      Defendant, whether acting directly or indirectly, is permanently
26   restrained from:
27               a. participating in, advertising, marketing, promoting, offering for
28                  sale, selling, or providing any Debt-Relief Service; or

                                               6
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 7 of 12 Page ID
                                  #:2251



1                b. Assisting Others in, or receiving any remuneration or other
2                   consideration from, the provision, advertising, marketing,
3                   promoting, offering for sale, sale or production of any Debt-Relief
4                   Service.
5    Nothing in this Order shall be read as an exception to this Paragraph.
6                                             II.
7      Permanent Ban on Using or Obtaining Prescreened Consumer Reports
8    IT IS ORDERED that:
9          20.      Defendant, whether acting directly or indirectly, is permanently
10   restrained and enjoined from using, obtaining, offering, providing, selling, or
11   arranging for others to use or obtain Prescreened Consumer Reports for any
12   purpose. Nothing in this Order shall be read as an exception to this Paragraph.
13                                           III.
14                Prohibition on Using or Obtaining Consumer Reports
15                               for Any Business Purpose
16   IT IS ORDERED that:
17         21.      Defendant, and his officers, agents, servants, employees, and
18   attorneys, and all other persons in active concert or participation with them,
19   who receive actual notice of this Order, whether acting directly or indirectly,
20   are permanently restrained and enjoined from using, obtaining, offering,
21   providing, selling, or arranging for others to use or obtain Consumer Reports
22   for any business purpose. Nothing in this Order shall be read as an exception to
23   this Paragraph.
24                                           IV.
25                                 Consumer Information
26   IT IS ORDERED that:
27         22.      Defendant and his officers, agents, servants, employees, and
28   attorneys, and all other persons in active concert or participation with them,

                                              7
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 8 of 12 Page ID
                                  #:2252



1    who receive actual notice of this Order, whether acting directly or indirectly,
2    may not:
3                a. disclose, use, or benefit from consumer information, including the
4                   name, address, or any information about the consumer’s student
5                   loans, contained in or derived from Prescreened Consumer Reports
6                   obtained for use in marketing Debt-Relief Services; or
7                b. disclose, use, or benefit from consumer information, including the
8                   name, address, telephone number, email address, social security
9                   number, other identifying information, or any data that enables
10                  access to a customer’s account (including a credit card, bank
11                  account, or other financial account), obtained from or through the
12                  activities of the Student Loan Debt Relief Companies.
13         However, consumer information may be disclosed if lawfully requested
14   by a government agency or required by law, regulation, or court order.
15                             MONETARY PROVISIONS
16                                            V.
17                     Order to Pay Civil Money Penalty to Plaintiff
18   It is FURTHER ORDERED that:
19         23.      Under sections 1042(a) 1055(c) of the CFPA, 12 U.S.C.
20   §§ 5552(a) and 5565(c), by reason of the violations of law alleged in the SAC
21   and taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendant must
22   pay a civil money penalty of $5,000,000 to the Bureau.
23         24.      The civil money penalty set forth in this Section is immediately
24   due and payable upon entry of this Order and is enforceable against any Asset
25   owned by, on behalf of, for the benefit of, or in trust by or for Defendant.
26         25.      The civil money penalty paid under this Order will be deposited in
27   the Civil Penalty Fund of the Bureau as required by section 1017(d) of the
28   CFPA, 12 U.S.C. § 5497(d).

                                              8
 Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 9 of 12 Page ID
                                  #:2253



1                                            VI.
2                           Additional Monetary Provisions
3    It is FURTHER ORDERED that:
4          26.    In the event of any default on Defendant’s obligations to make
5    payment under this Order, interest, computed under 28 U.S.C. § 1961, as
6    amended, will accrue on any outstanding amounts not paid from the date of
7    default to the date of payment, and will immediately become due and payable.
8          27.    Defendant must relinquish all dominion, control, and title to the
9    funds transferred or paid under this Order to the fullest extent permitted by law
10   and no part of the funds may be returned to Defendant.
11         28.    The facts alleged in the SAC will be taken as true and given
12   collateral estoppel effect, without further proof, in any proceeding based on the
13   entry of the Order, or in any subsequent civil litigation by or on behalf of the
14   Bureau, including in a proceeding to enforce their rights to any payment or
15   monetary judgment under this Order, such as a non-dischargeability complaint
16   in any bankruptcy case.
17         29.    The facts alleged in the SAC establish all elements necessary to
18   sustain an action by the Bureau under section 523(a)(2)(A) of the Bankruptcy
19   Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this Order will have
20   collateral estoppel effect against Defendant, even in such Defendant’s capacity
21   as debtor-in-possession.
22         30.    The civil penalty imposed by the Order represents a civil penalty
23   owed to the United States Government, is not compensation for actual
24   pecuniary loss, and, thus, is not subject to discharge under the Bankruptcy Code
25   under 11 U.S.C. § 523(a)(7).
26         31.    Under 31 U.S.C. § 7701, Defendant, unless he has already done so,
27   must furnish to the Bureau any taxpayer-identification numbers associated with
28   him, which may be used for purposes of collecting and reporting on any

                                              9
Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 10 of 12 Page ID
                                  #:2254



1    delinquent amount arising out of this Order.
2          32.      Within thirty days of the entry of a final judgment, order, or
3    settlement in a Related Consumer Action, Defendant must notify the
4    Enforcement Director of the final judgment, order, or settlement in writing.
5    That notification must indicate the amount of redress, if any, that Defendant
6    paid or is required to pay to consumers and describe the consumers or classes of
7    consumers to whom that redress has been or will be paid. To preserve the
8    deterrent effect of the civil money penalty in any Related Consumer Action,
9    Defendant may not argue that he is entitled to, nor may Defendant benefit by,
10   any offset or reduction of any monetary remedies imposed in the Related
11   Consumer Action because of the civil money penalty paid in this action or
12   because of any payment that the Bureau makes from the Civil Penalty Fund. If
13   the court in any Related Consumer Action offsets or otherwise reduces the
14   amount of compensatory monetary remedies imposed against Defendant based
15   on the civil money penalty paid in this action or based on any payment that the
16   Bureau makes from the Civil Penalty Fund, Defendant must, within thirty days
17   after entry of a final order granting such offset or reduction, notify the Bureau
18   and pay the amount of the offset or reduction to the U.S. Treasury. Such a
19   payment will not be considered an additional civil money penalty and will not
20   change the amount of the civil money penalty imposed in this action.
21         33.      Defendant must treat all civil money penalties paid under this
22   Order as a penalty paid to the government for all purposes. Regardless of how
23   such funds are used, Defendant may not:
24               c. claim, assert, or apply for a tax deduction, tax credit, or any other
25                  tax benefit for any civil money penalty paid under this Order; or
26               d. seek or accept, directly or indirectly, reimbursement or
27                  indemnification from any source, including but not limited to
28                  payment made under any insurance policy, with regard to any civil

                                               10
Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 11 of 12 Page ID
                                  #:2255



1                  money penalty paid under this Order.
2          34.     Upon written request of a representative of the Bureau, any
3    consumer reporting agency must furnish consumer reports to the Bureau
4    concerning [any] Individual Defendant under Section 604(a)(1) of the Fair
5    Credit Reporting Act, 15 U.S.C.§ 168l b(a)(1), which may be used for purposes
6    of collecting and reporting on any delinquent amount arising out of this Order.
7                                     VII.
                             COMPLIANCE MONITORING
8
     IT IS FURTHER ORDERED, that to monitor Defendant’s compliance with
9
     this Order:
10
        a. Within 14 days of receipt of a written request from the Bureau,
11
            Defendant must submit compliance reports or other requested
12
13          information, which must be sworn to under penalty of perjury; provide

14          sworn testimony; or produce documents.

15      b. For purposes of this Section, the Bureau may communicate directly with

16          Defendant, unless Defendant retains counsel related to these

17          communications.

18      c. Defendant must permit Bureau representatives to interview any

19          employee or other person affiliated with him who has agreed to such an

20          interview. The person interviewed may have counsel present.

21      d. Nothing in this Order will limit the Bureau’s lawful use of civil

22          investigative demands under 12 C.F.R. § 1080.6 or other compulsory

23          process.

24                                          VIII.
25                               Retention of Jurisdiction
26   It is FURTHER ORDERED that:
27         35.     The Court will retain jurisdiction of this matter for the purpose of
28   enforcing this Order.

                                              11
Case 8:20-cv-00043-SB-ADS Document 168-2 Filed 03/11/21 Page 12 of 12 Page ID
                                  #:2256



1    It is SO ORDERED, this ______ day of ___________, 2021.
2
                                       _______________________________
3                                      The Honorable Stanley Blumenfeld, Jr.
                                       United States District Judge
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       12
